— Judgment, Supreme Court, New York County, entered on October 17, 1977, unanimously modified, on the law, to reverse so much thereof as granted judgment dismissing the complaint; defendant’s motion for summary judgment dismissing said complaint denied; and the judgment otherwise affirmed; and judgment on the counterclaim severed. Appellant shall recover of respondent $75 costs and disbursements of this appeal. The appeal from the order of said court entered on September 23, 1977 is dismissed as subsumed in the judgment, without costs and without disburse-*882merits. The order of this court entered on February 15, 1979 [67 AD2d 868] is vacated. Concur — Birns, J. P., Sandler, Sullivan and Silverman, JJ.